Earle Jensen

1450 South Emery Street

Salt Lake City,Utah 84104-2107                                                           M!J? ? 5 I\ /0:   1b

                                                                                          TH!Cf OF
Ejutah@msn.com

801-403-8706




                             IN THE UNITED STATES DISTRICT COURT

                      IN AND FOR THE DISTRICT OF UTAH,CENTRAL DIVISION




EARLE JENSEN,                                                       RESPONSE TO

                          PLAINTIFF,                         MOTION TO DISMISS AND

V.                                                          MEMORANDUM IN SUPPORT

BUREAU OF CRIMINAL                                          CASE NO. 2:19-CV-00168-DBP

IDENTIFICATION, MARCUS

YOCKEY, AND BARRY LAWRENCE,                                 MAGISTRATE JUDGE DUSTIN B.

                           DEFENDANTS,                               PEAD




After reading through the defendants response, I am noticing they only responded to the first
half of my complaint which the second half is the the most critical and the whole reason for
this suit against the defendant (buraeu of criminal identification,asst atty gen. Marcus Yockey,
and judge Barry Lawrence). After receiving judge Barry Lawrence's ruling i waited awhile for
thethe alleged criminal charges to be posted on my criminal record. Nothing was stated. I then
apllied for a second expungement process and waited over 7 months for a judicial review. This
review allowed me to expunge my criminal record. And also didn't state any of the previous
alleged charges as to the previous expungement record.(see my example from my complaint
filings). the 2 judicial reviews from the B.C.1.(bureau of criminal identification) are from the
same person but looks like they are from 2 separate people with all the difference. this is not
the case. For is the reason for this suit. There is one simularity which is the case from West
Jordan,UT. This is on both judicial reviews. They are from the same person. Also the other

                                                  1
alleged charges that are on first review are not on the second judicial review. Earlier, i stated in
my complaint Utah annoted 77-40-105-Eligibility of Expungement of Conviction--requirements
with subsection 4 stating do not count infractions,traffic offense, or other minor regulatory
offenses. The defendants didnt do this and the reason for the change of the second application
for expungement. This is the reason for the filing of this summons. and violating my
constutional rights in a Double Jeopardy cause. I still would like an answer to my question I
stated in my complaint--why was I charged twice for 3 situation? and I should receive "Just
Compensation".

Also, the defendants atty, Kyle J.Kaiser, stated that his clients are immuned from this cause. This
would be correct if they were telling the truth but THEY ARE NOT. Being immuned from
something requires a sworn oath to uphold the truth in all decisions. In this case, there are
some illegal jurisdictions,ie such as double jeopardy. Because of this the defendants shouldn't
be immuned. As previous submitted in with my complaint, a page document of B.C.I. (1st
judicial review and second judicial review), asst atty gen. Marcus Yockey (A brief stating to
dismiss prior appeal),and judge Barry Lawrence(final decision ). i will submit the full report if
needed. Also the defendants stated these charges were criminal and approved in court. the
defendants are not allowed immunity for not being truthful.

The bureau is an appropiate defendant since they are the main body of this case. They are
capable of being sued since the make judcial decisions regarding other people criminal records.
I am observing the big turn around the B.C.I. has had in the last for years. If the Bureau is wrong
they should be prosecuted. They are all sworn in to uphold the truth and laws,regulation, and
complaints.

In conclusion, I'm requesting to void and/or annul motion to dismiss this case for the truth
should be follow through and not omit any wrong, illegal action, or not following regulations




DATED MARCH il2019
                ,;;<;·
                                                      Plaintiff




                                            EARLE J. JENSEN, PLAINTIFF




                                                  2
                       ';)-\
I certify that on March~ 2019 I mailed by USPS certified copy,Response to motion to dismiss
and memoandum in support'. I also certify that a true and correct copy of the foregoing was
placed in the usps mailing postage paidto the following:



                                                A-Nu ~/ll,t
bureau of criminal identification

4501 south 2700 west 2nd floor

salt lake city,Utah 84129
                                                 e le J-nn l/;         I Cc,


Judge Barry Lawrence
                                                       Cu vrt s
450 s. state street

salt lake city,Utah 84111




asst atty gen Marcus Yockey

4501 south 2700 west

salt lake city, Ut 84129




asst atty gen Kyle J. Keiser

160 east 300 south 6th floor

salt lake city, Utah 84114-0856




                                                 EARLE J JE




                                                3
